Citation Nr: 9934988	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for PTSD 
at a rate of 30 percent.  The veteran's appeal for a higher 
evaluation ensued from that rating decision.  

This case was before the Board in February 1998, at which 
time the claim for service connection for a skin rash was 
denied and the claim for a higher rating for PTSD was 
remanded.  The case is again before the Board for final 
appellate review on the issue of a higher rating for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of no more than a 
definite inability to establish or maintain effective or 
wholesome relationships with people and/or definite 
industrial impairment under the rating criteria in effect 
prior to November 7,1996.

3.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, with general satisfactory 
functioning under the rating criteria effective November 7, 
1996.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Evaluations

Disability evaluations are determined by the application of 
Schedule, 38 C.F.R. Part 4 (1999).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  In Fenderson, it was 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West at 
137.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that in the instant case, there is no 
indication that there are additional records which have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

The veteran had active service from February 1967 to January 
1969.  His DD Form 214 reflects that his military 
occupational specialty was light weapons infantryman.  His 
medals include the Vietnam Service Medal with 1 Bronze 
Service Star.  

Vet Center records dated in May 1995 show that the veteran 
was employed but reported a full range of PTSD symptoms.  The 
veteran was a full-time manager of a bowling alley; he worked 
about 80 hours per week.  The assessment was that the veteran 
had low self esteem, periods of depressed mood, a history of 
intrusive thoughts and lack of social contacts.  The 
assessment was PTSD, moderate depression.  The Global 
Assessment of Functioning (GAF) score was 60.  

A VA PTSD clinical referral form dated in June 1995 indicates 
that the veteran was employed, but with a chronic depressed 
mood.  The veteran reported strong feelings of rejection and 
anger as well as self esteem issues.  

The veteran was afforded a psychiatric examination in August 
1995.  He complained of a persistent sleep problem since 
being in Vietnam.  He reported feeling distant and aloof from 
people and he had no interest in friends.  He also stated 
that he had a strong "startle and swing" response as well as 
irritable outbursts.  His moods were reportedly dysphoric and 
depressed at times.  On several occasions, he had some 
suicidal fantasies.  He places most of his anxieties into 
work activity; he has worked long hours steadily.  

On mental status examination, the veteran appeared 
appropriately dressed.  His speech was fluent, logical and a 
bit monotonic in quality.  His mood was severe, restless, 
edgy, agitated and cautious.  The diagnosis was PTSD.  The 
GAF score was 55.  

VA outpatient treatment records dated in January 1996 show 
that the veteran had slight improvement on medication, which 
was to be increased.  In March 1996, the veteran reported 
feeling much better with certain medication.  He described 
himself as more energetic, calmer, having a more positive 
outlook, feeling less irritable, snapping less at others and 
having others note the change.  He still had sleep 
difficulties.  Mental status examination showed that he was 
alert, mildly anxious, fully oriented, cooperative and 
without depression.  There were no suicidal ideations.  The 
assessment was much improved PTSD.  In May 1996, the veteran 
was neatly dressed and groomed.  His affect was strained with 
emotion at times.  The assessment was PTSD with depression 
and sleep disturbance.  In August 1996, it was noted that the 
veteran participated in group weekly sessions from January to 
July 1996.  He was an active member of the group.  He 
continued to resolve conflicts on the job and at home which 
caused him stress.  The assessment was much improved PTSD.  

VA outpatient treatment records dated in November 1996 
indicate that the veteran was moving to another geographic 
area.  It was noted that he had remained in his present job 
for 3 years in which a difficult business was built and he 
trained others.  He felt that he did not received the 
recognition or financial rewards he had hoped for from the 
owners of the business.  The assessment was PTSD, depression, 
improved on medication.  

During VA psychiatric examination of June 1997, the veteran's 
main complaint was that he preferred to stay by himself.  The 
veteran stated that he had been on medication for control of 
symptoms before he moved, but he was still awaiting 
confirmation from VA to get treatment in his new locale.  He 
reported that his sleep was worse since he wasn't taking 
medication.  He also complained of poor concentration.  He 
stated that he had nightmares and intrusive thoughts.  He did 
not find anything to give him satisfaction, and he seemed to 
occupy himself with work.  He indicated that he worked 75-80 
hours a week as a manager of a bowling alley.  

Mental status examination showed that the veteran was 
appropriately dressed and groomed.  His speech was slow and a 
bit monotonic in quality, but fluent and logical.  His mood 
was anxious and depressed.  He was alert and oriented in all 
spheres.  Recall memory was 4/4; insight was fair.  The 
diagnoses were PTSD and dysthymic disorder secondary to PTSD.  
The GAF score was 55.  

VA outpatient treatment records dated in October 1997 show 
that the veteran appeared to be moderately depressed and 
mildly anxious.  The assessment was major depression, by 
history.  In November 1997, the veteran appeared to be 
moderately depressed.  In December 1997, the veteran appeared 
to be clinically stable.  He was mildly depressed.  He was to 
continue on his current medication regimen.  

VA outpatient treatment records dated in March 1998 show that 
the veteran appeared to be moderately anxious.  In June 1998, 
the veteran stated that medication seemed to have helped 
stabilize his moods.  The veteran was euthymic and appeared 
clinically stable.  

Vet Center records between January 1997 and 1998 have been 
associated with the claims file.  In January and August 1997, 
anxiety was observed.  Poor insight was noted in July 1997.  
In September 1997, the veteran had some stress and anxiety 
regarding his job; he expressed interest in personal 
development.  He was relaxed and talkative.  He was described 
as friendly, attentive and supportive in October 1997.  In 
November 1997, the veteran was in a positive, up-beat mood; 
his efforts at stability were acknowledged.  The veteran had 
an episode of emotional outburst with crying that he was 
encouraged to bring to the attention of his psychiatrist in 
December 1997.  In January 1998, the veteran was terminated 
as a member of group therapy after his poor attendance and 
telephonic noncompliance regarding absences.  Telephonic 
communication in February 1998 revealed that the veteran was 
busy and his stability was maintained.  He was described as 
anxious, grandiose and hopeful.  By telephone in June 1998, 
the veteran stated that his job as a manager at bowling lanes 
kept him very busy.  His stability was maintained.   

An October 1998 case closing summary from the Vet Center 
indicates that the veteran's PTSD symptoms were anger and 
irritability.  He had low self-esteem based on believing that 
he was labeled as having low intelligence.  As for prognosis, 
it was noted that the veteran was functioning well in family, 
social and industrial environments.  The opinion was that 
individual or group therapy would enhance self-esteem and 
elevate mood.  

VA outpatient treatment records dated in October 1998 reveal 
that the veteran was mildly depressed.  He had some intrusive 
thoughts related to combat.  There were no suicidal or 
homicidal thoughts.  

During VA psychiatric examination of February 1999, the 
veteran was noted to be working full time as an administrator 
of a bowling center.  The veteran reported that his current 
symptoms included anger, jumpiness, flashbacks, insomnia, 
depression and poor concentration.  He was in therapy once 
per month, and he took various medications.  The veteran 
stated that he worked about 16 hours a day, 6 days per week; 
the veteran did not think that PTSD interfered with his 
ability to work.  

On mental status examination, the veteran had an intense way 
of relating.  He was flat, somewhat anxious and depressed 
during the interview.  He presented an organized mind set.  
His thinking was goal directed and goal reached.  There was 
nothing inappropriate or bizarre about him.  He was friendly, 
cooperative and oriented.  Insight and judgment were intact.  
No memory abnormalities were discussed by the examiner 
following testing.  The diagnostic impressions were PTSD and 
depression.  The GAF score was 70.  The examiner opined that 
he did not think that the veteran had any occupational 
impairment due to his mental disorder and he had mild social 
impairment.   

VA outpatient treatment records dated in March 1999 show that 
the veteran reported continuing flashbacks and nightmares.  
He also had episodes of anger and easy irritability.  On 
examination, the veteran appeared to be moderately anxious.  
The pertinent assessment was PTSD, severe.   

PTSD Criteria

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesigned as 38 C.F.R. § 4.130, 
effective November 7, 1996, during the pendency of the 
veteran's appeal.  Consistent with the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308, the Board will discuss 
the veteran's PTSD disability with consideration of the 
criteria effective both prior and subsequent to November 7, 
1996.  

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the word "definite" as used in the 
old schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (November 9, 
1993).  VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 3.101 (1998).  

Words such as "considerable" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. 4.6 
(1999).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Court has also held that global assessment of functioning 
scores between 
55 and 60 indicate only "moderate difficulty in social, 
occupational, or school functioning."  See Carpenter v. 
Brown, 8 Vet. App. 243 (1995).  

Analysis

The veteran primarily complains of symptomatology that 
includes nightmares, sleep disturbance, anger, intrusive 
thoughts, anxiety, depression, and hyperarousal.  The 
assigned 30 percent disability rating contemplates 
occupational and social impairment manifested by an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks with 
satisfactory general functioning, recognizing symptoms such 
as a depressed mood, anxiety and chronic sleep impairment, as 
defined under the new criteria.  Per the old criteria, the 30 
percent evaluation contemplates a definite (less than rather 
large) impairment in the ability to establish or maintain 
effective or wholesome relationship with people, and there is 
reduced efficiency and reliability, flexibility and 
initiative due to psychiatric symptoms so as to produce 
definite industrial impairment.  

The Board has carefully considered the 50 percent and greater 
criteria under both the old and the new mental disorders 
regulations.  However, the preponderance of the competent and 
probative evidence in this case is against assignment of 
greater than a 30 percent evaluation the veteran's PTSD.

First, with respect to the new criteria, the contemporary 
medical evidence is negative for probative indications of any 
memory loss or panic attacks, and significantly, is negative 
for evidence of circumstantial, circumlocutory or stereotyped 
speech, difficulty in understanding complex commands because 
of PTSD, impairment of short- and long-term memory or any 
impairment of judgment or abstract thinking.  In fact, the 
veteran demonstrates a good level of cognitive abilities, 
intact judgment, and normal speech and thought processes.  
The competent evidence also fails to demonstrate obsessional 
rituals, spatial disorientation, unprovoked periods of 
violence or difficulties with impulse control, personal 
neglect, persistent delusions or hallucinations, grossly 
inappropriate behaviors, any inability to perform the 
activities of daily living, disorientation or memory loss as 
to the veteran's own personal information.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Rather, the veteran reports, 
and/or medical evidence reflects, that the veteran does not 
demonstrate most of the symptom criteria listed in the higher 
percentage evaluations under the new code.  

With respect to the pre-November 7, 1996, schedular criteria 
for PTSD, the record fails to establish that the veteran's 
ability to foster or maintain effective or favorable 
relationships with people is considerably impaired or that by 
reason of psychoneurotic symptoms, his reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment to warrant the 
assignment of a 50 percent evaluation, or of severe or total 
industrial impairment to warrant a 
70 or 100 percent evaluation.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  As noted above, such terms have been 
defined by the Court, with definite impairment, as required 
for a 30 percent evaluation, meaning more than moderate but 
less than rather large.  In this case, the characterizations 
of the veteran's disability assigned by competent medical 
professionals are consistent in showing that his resulting 
social and industrial impairment in no more than moderate.  
In May 1995, the examiner opined the veteran's PTSD and 
moderate depression produced a GAF score of 60.  As noted 
above, GAF scores between 55 and 60 indicate only "moderate 
difficulty in social, occupational, or school functioning."  
See Carpenter v. Brown, 8 Vet. App. 243 (1995).  In August 
1995, the GAF score was 55, and in 1996, PTSD improved on 
medication.  In June 1997, the GAF score was again 55, 
reflective of moderate difficulty.  On VAX in February 1999, 
the GAF score was better at 70.  Such scores clearly do not 
meet the threshold of more than moderate disability, but 
rather more closely support the conclusion that the veteran's 
PTSD symptomatology warrants assignment of no more than a 30 
percent evaluation.

The veteran's representative pointed out that treatment 
records in March 1999 characterize the PTSD as severe.  The 
Board notes that an examiner's classification of psychiatric 
disability is not determinative of the degree of disability.  
38 C.F.R. § 4.10 (1998).  In this case the remaining, and 
thus preponderance of the medical evidence of record, i.e., 
the reports and analyses of the veteran's symptomatology and 
the accounts of his history, are entirely consistent with the 
assessment of no more than a moderate degree of severity of 
psychiatric symptoms.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." (emphasis added).  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases incurred during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155.  In this case, the veteran 
has consistently worked more than 40 hours per week, and he 
noted on examination that his PTSD did not affect his working 
ability.  The VA examiner in February 1999 concluded that 
there was no occupational impairment due to PTSD.  Thus, the 
fact remains that the preponderance of the competent and 
probative medical evidence in the claims file shows no more 
than moderate disability from PTSD.

In sum, the veteran has, despite his disability, been able to 
maintain the employment for many years, since service 
discharge.  The preponderance of the medical evidence is 
consistent in finding the veteran's disability to be moderate 
in degree and not approximating severe.  Issues of medical 
diagnosis or causation require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge that would render his own 
opinions on that subject competent.  Certainly, his own 
assertions are not sufficient to outweigh the multiple 
reports from competent medical professionals that his PTSD 
results in no more than moderate impairment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the above-cited findings are consistent with 
no more than the assignment of a 30 percent evaluation under 
the criteria effective prior and subsequent to 
November 7, 1996.  The Board emphasizes that the evidence in 
this case is not so evenly balanced as to require application 
of the provisions of 38 U.S.C.A. § 5107(b); rather, a 
preponderance of the evidence being against the veteran's 
claim, an increased evaluation for service-connected PTSD 
must be denied.

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence with regard to the 
pertinent criteria.  Additionally, for the reasons discussed 
above, a rating higher than 30 percent is not warranted at 
any time after service separation, and the Board finds that 
the 30 percent rating properly commences as of the grant of 
service connection.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  



ORDER

An evaluation in excess of 30 percent for service-connected 
PTSD is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


